Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Applicant’s drawings filed on 08/08/2019 has been inspected and is in compliance with MPEP 608.02.

Specification
3.	The specification filed on 08/08/2019 is acceptable for examination proceedings.

Internet Communications
4. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hovey (US Pub. No. US 2018/0061383 A1) in view of Yoshida (US Pub. No. US 2020/0387265 A1).

As per claim 1, Hovey discloses a device (a computing device shown in figs. 1 and 5, for example), comprising plural system components comprising (fig. 6 depicted one or more processors or processing units 510, a system memory 520, and a bus that couples various system components (for example, signals from the overlying graphics plate layer 10, FSR plate 14, and LED plate 18 to the system memory 520 to the processor 16, for example). 

Hovey fails to explicitly disclose plural conductive ink segments that define a bit pattern to establish a key.

Yoshida discloses plural conductive ink segments that define a bit pattern to establish a key (fig. 46- fig. 50 depicted conductive pattern printed sheet 400 of PET resin having a thickness of 0.188 mm on which electrodes 5 are printed with conductive ink is bonded to the bottom surface 4 and the side surface of the housing bottom 201 of the code generation apparatus 111 with a double-sided adhesive tape, and furthermore,  As shown in fig. 46 to fig. 50,  , the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example). 

Hovey and Yoshida are analogous art because they both are directed to a code generation apparatus used with an electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey with the specified features of Yoshida because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Yoshida with the teaching of Hovey in order to enable switching of a plurality of conductive patterns and to provide a large number of different electronic stamps [Yoshida: para. 0009].

As per claim 2 as applied above in claim1, the modified device of Hovey as modified Yoshida discloses wherein the device attempts to send electricity through each of the conductive ink segments to identify the bit pattern (para. Abstract, para. 0002, 0005, 0010, 0014, 0026, 0030, 0055 of Yoshida, for example).
The same motivational statement applies as set forth above in claim 1. 

As per claim 3 as applied above in claim 2, the modified device of Hovey as modified Yoshida discloses wherein the device identifies the bit pattern by identifying the presence or absence of current along each conductive ink (para. fig. 46 to fig. 50 of Yoshida discloses the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 4 as applied above in claim 3, the modified device of Hovey as modified Yoshida discloses, the device returns a first predetermined value for each conductive ink segment for which the absence of current is identified and returns a second predetermined value for each conductive ink segment for which the presence of current is identified (para. 0012 of Yoshida discloses for example, by the two methods below, as for the first and second conductive patterns 81 and 82 generated by the code generation apparatus 1, the codes can be identified as pattern codes and information can be acquired by code recognition apparatus 3), the returned predetermined values being used to identify the bit pattern, the first predetermined value being different from the second predetermined value (para. 0007 of Yoshida discloses arrangements of electrodes (conductors) forming the conductive patterns, for example). 
The same motivational statement applies as set forth above in claim 1.

As per claim 5 as applied above in claim 4, the modified device of Hovey as modified Yoshida discloses, wherein the bit pattern is loaded into a register as a bit array (para. 0673 of Yoshida, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 6 as applied above in claim 5, the modified device of Hovey as modified Yoshida discloses, wherein the bit array indicates the key (para. 0272 of Yoshida discloses Electrodes 5 are arranged on the bottom surface of the first circuit board 41 are arranged evenly in a 4.times.4 array, for example and furthermore, fig. 46 to fig. 50 of Yoshida discloses the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 7 as applied above in claim 6, the modified device of Hovey as modified Yoshida discloses, wherein the key is an encryption key and/or a secure device key (Para. 0061, 0063 of Yoshida, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 8 as applied above in claim 4, the modified device of Hovey as modified Yoshida discloses, wherein at least a first conductive ink segment of the plural conductive ink segments has at least a portion thereof scraped away for return of zero (figs. 2(A) and 2(B) of Yoshida depicted, for example, in a state in which the code generation apparatus 1 is in contact with the touch panel 31 while a human hand touches the human body contact conductive material 21 formed of a conductive material provided at least on a part of the housing 2). 
The same motivational statement applies as set forth above in claim 1.


As per claim 11 as applied above in claim 4, the modified device of Hovey as modified Yoshida discloses, wherein at least a first conductive ink segment of the plural conductive ink segments is printed with at least one break in the first segment (para. 0419 and 0444 of Yoshida, for example).
The same motivational statement applies as set forth above in claim 1.

As per claim 12 as applied above in claim 1, the modified device of Hovey as modified Yoshida discloses, wherein the plural conductive ink segments are sealed in a protected housing within the device (fig. 46 (D) of Yoshida conductive pattern printed sheet 400 of PET resin having a thickness of 0.188 mm on which electrodes 5 are printed with conductive ink is bonded to the bottom surface 4 and the side surface of the housing bottom 201 of the code generation apparatus 111 with a double-sided adhesive tape having a thickness of 50 .mu.m, for example).

As per claim 13, Hovey discloses a printed circuit (PC) board (fig. 1-4 show the conductive ink will form a closed circuit with the underlying force sensor resistor 16 generating a signal sent through the processing unit 510 and the MIDI PC board for MIDI output to a synthesizer or audio device, for example) and disposing the PC board within a protective housing of a device (fig. 1-4, a smart music device , the device includes a top graphics plate layer 10, a force sensor resistor (FSR) plate 14 positioned below the graphics layer plate 10, and a light emitting diode plate (LED) plate 18 positioned underneath the FSR plate 14. For sake of illustration, the backing or lower most layer of housing is omitted from view as are the power source, circuit boards (other than the FSR plate 14), and processing unit(s) which will be understood to be present under the LED plate 18, for example).



Yoshida disclose a method, comprising disposing plural conductive ink segments on a printed circuit (PC) board (fig. 13 shows diagrams of an example of a circuit board wiring pattern of a code generation apparatus, for example), the plural conductive ink segments defining a bit pattern to establish a key (fig. 46- fig. 50 depicted conductive pattern printed sheet 400 of PET resin having a thickness of 0.188 mm on which electrodes 5 are printed with conductive ink is bonded to the bottom surface 4 and the side surface of the housing bottom 201 of the code generation apparatus 111 with a double-sided adhesive tape, and furthermore,  As shown in fig. 46 to fig. 50, according to the specifications, the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example).

 a code generation apparatus used with an electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey with the specified features of Yoshida because they are from the same field of endeavor.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Yoshida with the teaching of Hovey in order to enable switching of a plurality of conductive patterns and to provide a large number of different electronic stamps [Yoshida: para. 0009].

As per claim 14 as applied above in claim 13, the modified device of Hovey as modified Yoshida discloses, wherein the protective housing also comprises a register into which the bit pattern is loadable (para. 0060 of Yoshida discloses the apparatus may comprise a sheet, a thin plate, a coating, or a film covered with printing formed of a non-conductive material for blindfolding and/or protecting at least the said plurality of electrodes).
The same motivational statement applies as set forth above in claim 13.

As per claim 17 as applied above in claim 13, the modified device of Hovey as modified Yoshida discloses, wherein the disposing the plural conductive ink segments on the PC board comprises disposing at least a first as shown in fig. 46 to fig. 50 of Yoshida the code generation apparatus 111 can be set so that the first conductive patterns 81 and the second conductive patterns 82 be changed simply by changing the printing pattern of the conductive pattern printed sheet 400 by connecting selectively the conductive pattern printed sheet 400 having electrodes 5 and wiring printed thereon with conductive ink, with sheet connecting terminals 404 and circuit board connecting terminals 612(a), 612(b), and 612(c) of the circuit board 611, for example). 
The same motivational statement applies as set forth above in claim 13. 

As per claim 18, Hovey discloses a system component, comprising: a printed circuit (PC) board (fig. 1-4 show the conductive ink will form a closed circuit with the underlying force sensor resistor 16 generating a signal sent through the processing unit 510 and the MIDI PC board for MIDI output to a synthesizer or audio device, for example). 

Hovey fails to explicitly disclose plural conductive ink segments are disposed, the plural conductive ink segments defining a bit pattern.

disclose plural conductive ink segments are disposed, the plural conductive ink segments defining a bit pattern (para. 0017 discloses the conductive ink will form a closed circuit with the underlying force sensor resistor 16 generating a signal sent through the processing unit 510 and the MIDI PC board for MIDI output to a synthesizer or audio device, for example) and a sealed housing that houses the PC board (fig. 46 (D) fig., conductive pattern printed sheet 400 of PET resin having a thickness of 0.188 mm on which electrodes 5 are printed with conductive ink is bonded to the bottom surface 4 and the side surface of the housing bottom 201 of the code generation apparatus 111 with a double-sided adhesive tape having a thickness of 50 .mu.m, for example). 

Hovey and Yoshida are analogous art because they both are directed to a code generation apparatus used with an electronic device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey with the specified features of Yoshida because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Yoshida with the teaching of Hovey in order to enable switching of a plurality of conductive patterns and to provide a large number of different electronic stamps [Yoshida: para. 0009].

As per claim 19 as applied above in claim 18, the modified device of Hovey as modified Yoshida discloses, wherein the bit pattern establishes a security key (para. 0650, 0656, 0668-0669 of Yoshida).
The same motivational statement applies as set forth above in claim 18. 

As per claim 20 as applied above in claim 18, the modified device of Hovey as modified Yoshida discloses, wherein the PC board comprises a register into which the bit pattern is loadable for reading by a central processing unit (CPU) (fig. 6 of Hovey depicted one or more processors or processing units 510, a system memory 520, and a bus that couples various system components (for example, signals from the overlying graphics plate layer 10, FSR plate 14, and LED plate 18 to the system memory 520 to the processor 16, for example). 

6.	Claims 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hovey (US Pub. No. US 2018/0061383 A1) in view of Yoshida (US Pub. No. US 2020/0387265 A1), further in view of Shi et al. (US pub. 2006/0186970 A1, hereinafter refer as to Shi). 

As per claims 9-10 and 15-16  Hovey as modified Yoshida discloses all claimed limitations except for, wherein the portion of the first conductive ink segment is scraped away via mechanical etching.

(fig. 1 and furthermore para. 0050 discloses the filter line 36 may be formed in the conductor layers of the PCB 10 via photolithography (the use of photomask and chemical etching to remove foil from the substrate), milling (using a 2 or 3 axis mechanical milling system to mill away foil from the substrate), printing (using conductive ink or epoxy to form traces directly on the substrate material), or any other suitable method. Alternatively, separate filter line 36 may be laid on the conductor layers, for example). 

Hovey as modified Yoshida and Shi are analogous art because they both are directed to conductor layers on the PCB and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hovey as modified Yoshida with the specified features of Shi because they are from the same field of endeavor.
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Shi with the teaching of Hovey as modified Yoshida in order for attenuating RFI in transmissions sent from the communication device Shi: Abstract].




Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Erkamp et al. (US 2017/0209116 A1) provides a conductive ink pattern and contact pad array type sensor, color coding with a color sensor, shape/geometry based device markings, etc.

Liu (US 2002/0108441 A1) provides to provide an improved armless fluid level measuring device which is equipped with a sealed housing tube that can guard the PC board from being chemically damaged by fluid in which the housing tube is plunged.

Fuchi et al. (US Patent US 10,811,777 B1) provides conductive ink printing, laser-cut conductive film deposition, chemical etching, and mechanical etching. 

Rodriguez (US 10,686,963 B1) provides the pattern printed using the conductive ink, therefor, carries both a signal or conductive identifier and simultaneously a digital watermark. The redundancy of the digital watermark that allows it to be effectively utilized with a variety of printed host image formats, can be inverted, allowing a "pure" digital watermark image, regardless of form, continuous tone (including approximated with multi-valued, 8 bit per pattern), etc., to be altered, or otherwise augmented for design effect. This is motivated by aesthetic reasons or the in case of leveraging conductive ink, the functional requirements of creating electric circuits with a sensor array to achieve a desired reading effect.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






A.G.
August 11, 2021
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434